Citation Nr: 0946938	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1950 to November 
1954.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision in August 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Bilateral hearing loss was not shown to have had onset during 
service or within one year of separation from service, and is 
not shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in September  2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO has obtained the VA records and records from Family 
Hearing Center.  In August 2007, VA conducted a medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the claim of service connection.  

The Board would note that the Veteran's service treatment 
records are unavailable and the National Personnel Records 
Center has indicated that they are fire-related.  Attempts to 
procure service treatment records through alternate sources 
have been unsuccessful.  The RO requested a copy of the 
Veteran's service personnel records, which the National 
Personnel Records Center indicated could not be supplied 
without information regarding the group, squadron, and wing 
with which the Veteran served.  The Veteran has indicated 
that he cannot recall this information.  In any event, such 
records were apparently requested in order to verify the 
Veteran's Military Occupational Specialty during service, but 
the Board has no reason do doubt the Veteran's report of his 
service duties.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

Principles of Service Connection

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury incurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The threshold for normal hearing is from 0 to 20 decibels.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as 
authority Current Medical Diagnosis and Treatment 110-11 
(Stephen A. Schroeder, et al., eds.) (1988)).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

The National Personnel Records Center has indicated that the 
Veteran's service treatment records are unavailable and fire-
related.

A December 2005 audiological evaluation by Family Hearing 
Center showed a bilateral hearing loss, with a puretone 
threshold average of 60 decibels in the right ear and 55 in 
the left ear.  The Veteran's speech recognition scores were 
80% in the right ear and 85% in the left ear.  (As the 
audiometric test results were provided in uninterpreted graph 
format, the decibel reading for each Hertz level is unclear.)

On August 2007 VA examination, audiometric testing of the 
Veteran revealed the following puretone threshold readings, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
75
90
LEFT
55
55
65
80
90

Puretone threshold averages were 74 decibels in the right ear 
and 73 decibels in the left ear.  Speech recognition testing 
showed results of 84 percent bilaterally.

The Veteran reported that he served on active duty in the Air 
Force from 1950 to 1954, with exposure to jet engine noise as 
a mechanic, and that he had not been issued hearing 
protection.  No non-military noise exposure was reported.  
The Veteran denied tinnitus.  The examiner concluded that the 
Veteran had moderate to severe sensorineural hearing loss 
between 250 and 4000 Hertz, bilaterally.  The examiner stated 
that without audiometric evaluations from the time of the 
Veteran's service, she could not offer an opinion as to 
whether the Veteran's current bilateral hearing loss was the 
result of his military service without resorting to 
speculation.

In his November 2007 Notice of Disagreement, the Veteran 
stated that he had been an aircraft mechanic and electrician 
in service and worked on C97 cargo planes and B29 bombers, 
both of which had reciprocating engines that could only be 
checked when they were running.  He was not issued any 
hearing protection and worked within ten feet of the 
propeller where the noise was very loud.  He stated that 
after service separation he worked as an insurance agent and 
thus was not exposed to loud noises.

In a statement submitted in February 2008, the Veteran 
indicated that in late 1953 or early 1954, a bulletin was 
issued encouraging enlisted men to apply for pilot school.  
The Veteran applied and underwent an extensive physical; he 
was not approved to attend additional testing in Sacramento.  
He was told that he would not qualify as a pilot due to his 
hearing.  He reiterated that during his time working on the 
flight line he had not been issued hearing protection.

At the July 2008 hearing before the Decision Review Officer, 
the Veteran testified that he had been an aircraft mechanic 
in the U.S. Air Force and had worked on the flight line for 
the bulk of his military service between 1950 and 1954.  His 
duties of maintaining and repairing aircraft engines and 
electrical systems took place on the flight line, often with 
aircraft engines running and aircraft taking off and landing 
around him.  No hearing protection was issued.  He stated 
that when he applied for pilot school, he was given a 
physical examination, and was turned down for further testing 
and qualification and informed by his superior that he would 
not qualify for pilot school due to a hearing loss.  He 
testified that he did not give any thought to his hearing up 
service separation.  After service separation he spent 2 
years in the construction industry installing glass, which 
did not involve any noise exposure, and afterward worked in 
insurance.  He indicated that his hearing had progressively 
worsened since service separation until he was diagnosed with 
hearing loss in the early 1990s and was given hearing aids.  
 
Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  
The Veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  
The law requires only that the Board provide reasons for 
rejecting evidence favorable to the appellant/Veteran.

The Veteran claims that he has hearing loss as a result of 
in-service acoustic trauma.  Specifically, he asserts that he 
served as a mechanic and electrician on aircraft located on 
the flight line for the duration of his military service and 
was not issued hearing protection.  

As noted previously, the Veteran's service treatment and 
service personnel records are unavailable for review, and 
were likely destroyed in the 1973 fire at the National 
Personnel Records Center. Where service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

While the Board finds that the Veteran is competent - and 
credible - to testify to his duties as an aircraft mechanic 
and electrician in service, and to the fact that there was 
some noise exposure on the flight line, this is not 
sufficient to establish service connection.  The Veteran is 
also competent to testify that he was disqualified from 
retraining as a pilot because of decreased hearing acuity, 
but he is not competent to testify that any decreased hearing 
acuity represented a hearing loss disability.

As there are no service treatment records which would 
indicate whether the Veteran had an identifiable hearing loss 
in service sufficient to establish chronicity, then a showing 
of continuity of symptomatology after service is required to 
support the claim of service connection.  There must also be 
competent (medical) evidence linking any the Veteran's 
current bilateral hearing loss to such in-service noise 
exposure. 

After service, the first documented sensorineural hearing 
loss was the Family Hearing Center records from 2005.  The 
absence of documented complaints of hearing loss from 1954 to 
2005 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
Veteran has stated that he was diagnosed with hearing loss in 
the 1990's and was issued hearing aids, such treatment would 
still have occurred nearly 40 years after service separation 
and thus would not be evidence of continuity.  The Board 
finds the absence of medical evidence of continuity of 
symptomatology outweighs the Veteran's statements of 
continuity. 

As for the diagnosis in 2005 (or even in the 1990's) of 
sensorineural hearing loss, this is well beyond the one-year 
presumptive period for manifestation of sensorineural hearing 
loss as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309. 

The only medical evidence regarding a causal link between the 
Veteran's current bilateral hearing loss and his in-service 
noise exposure is that of the August 2007 VA examination.  On 
the question of causation, the VA examiner stated that she 
was unable to offer any opinion without resorting to 
speculation because of the absence of audiometric evaluations 
from service.  The Veteran has not submitted any medical 
evidence that would tend to demonstrate that his current 
hearing loss is related to noise he was exposed to during 
service, and the only medical evidence submitted by the 
Veteran contained no opinion as to the etiology of his 
hearing loss, but rather only showed the presence of hearing 
loss.  The law provides that service connection may not be 
based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102.  

As for the Veteran's statement and testimony relating his 
current bilateral hearing loss to service, where as here, the 
question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  38 
C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the Veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
bilateral hearing loss and service.  

As the Board may consider only competent, independent medical 
evidence to support its findings as to medical causation, 
where a lay assertion of medical causation is not competent 
medical evidence, and as there is no favorable competent 
medical evidence that the Veteran's bilateral hearing loss, 
first diagnosed after service, is due to any in-service noise 
exposure, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b). 
  
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RAYMOND F. FERNER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


